DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

IDS
An information disclosure statement (IDS) submitted on March 10, 2021 is acknowledged. The IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document. It has been placed in the application file, but citations of CN 107022871 A, CN 105986400 A have been lined through because legible copies of these foreign patent documents were not provided by Applicant.

Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on May 19, 2021.
Claims 1-11, 13-14, 19-20 have been cancelled based on the current amendment. Claims 12, 15-18, 21-35 are currently pending in the application, with claims 12, 15-18 amended, and new claims 21-35 added. The newly added claim 35 is drawn to a non-elected specie B2, and is therefore withdrawn pursuant to a previous requirement of restriction/election. Accordingly claims 12, 15-18, 21-34 are considered in this Office action.
The objection of claim 12 and the rejection of claims 13-18 under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.

Response to Applicant’s Arguments
Because claims 12, 15-18 amended, the rejection of those claims and their dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant's arguments with have been considered but are moot because of new ground of rejections, but Examiner will respond to the Applicant's arguments to clarify Examiner's position in regards to cited prior art Lincoln (US 5,765,403), Fidelman (US 5,279,319), and Pareja (US 4,171,708).
Regarding claim 12, Applicant argues that there is nothing in either Lincoln or Fidelman that indicates that the pressure relief valve 10 of Fidelman can be substituted for the pressure regulator control valve 180 of Lincoln, and that that the system of Fidelman is a relatively simple water pressure relief system, which is different from the present microbubble generator, which improves washing power in a washing machine (Applicant’s Remarks, p. 10). Examiner respectfully disagrees with Applicant. Lincoln discloses that the micro-bubble generator is to be utilized with a household laundry washing machine (col. 1 line 18), comprises a pressure regulator control valve (180, col. 11 lines 19-20), that there is a need to maintain pressure within a particular range (col 4. line 1-5), that there is a possibility of clogging (col. 12 lines 27-28); that there is need for a construction which can be rapidly disassembled, cleaned and reassembled when necessary (col. 12 lines 38-44), and that there is a need to lower capital equipment and maintenance costs (col. 4 lines 25-27). Fidelman teaches that there is need for an excessive water pressure relief system to be used with a household washing machine 
Applicant argues that the pressure relief valve 10 of Fidelman does not appear to have first and second body portions, where the second body portion has an accommodating portion accommodating a lower portion of the first body portion (Applicant’s Remarks, p. 10). Examiner respectfully disagrees with Applicant, and takes the position that the lower detachable component having a threaded cap (33) and a tube (32) of the pressure relief valve of Fidelman reads on the claimed second body portion having an accommodating portion accommodating a lower portion of the first body portion, in the broadest reasonable interpretation, as discussed below. 
Regarding claim 15, Applicant argues that the valve of Pareja does not include a drain in any structure that could possibly accommodate a lower portion of another structure that includes a path between the inlet and the outlet (Applicant’s Remarks, p. 11). Examiner respectfully disagrees with Applicant. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Fidelman is 

Claim Objections
Claim(s) 21, 23 is/are objected to because of the following informalities: 
“the regulated flow path portion has a cross-sectional area larger than that of the first flow path portion” (claim 21, dependent on claim 16) appears to be a duplicate of the recitation “a cross-sectional area of the regulated flow path portion is larger than that of the first flow path portion” (claim 16). Correction or clarification is requested.
Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21-22 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 21 recites “the elevating member has an area larger than a cross-sectional area of the first flow path portion”. It is not clear how the area of the elevating member is determined. Further, it is not clear whether the recitation “a cross-sectional area of the first flow path portion” refers to the same cross sectional area, as the recitations “that of the first flow path portion”, recited in claims 16 and 21. Correction and/or clarification is required. This rejection affects claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 15-18, 21, 23-27, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lincoln et al. (US 5,765,403), hereinafter Lincoln and Fidelman (US 5,279,319), hereinafter Fidelman.
Regarding claim 12, Lincoln discloses a micro-bubble generator (Fig. 1, col. 7 lines 53-61) comprising a dissolving unit (injector 20) configured to receive the wash water (via 186) and mix gas (air) into the wash water (col.8 lines 30-35); a mixer (22) configured to receive the mixture of the wash water and the gas from the dissolving unit (20), generate the micro-bubbles (e.g. Abstract, col. 11 lines 40-41, col. 13 lines 14-19), and discharge the wash water including the micro-bubbles into the washing machine (via 172); and a pressure regulating unit (180) arranged in a water supply line (176) and configured to supply the wash water to the dissolving unit (via 186) and discharge the wash water in the water supply line (to 174 via 182). The injector 20 and the mixer 22 disclosed by Lincoln are interpreted as the claimed dissolving unit and nozzle unit, respectively, in the broadest reasonable interpretation. The micro-bubble generator disclosed by Lincoln is capable to receive wash water (via 186, col. 11 line 16), generate micro-bubbles in the wash water (in 22, col. 11 line 6), and supply the wash water containing the micro-bubbles to a washing machine (via 36, col. 11 line 11).
Lincoln schematically discloses in Fig. 1 that the pressure regulating unit (180) is connected to 176 via 184 at a connection point (Fig.1). The portion of 176 upstream of the connection point is interpreted as a first water supply line, thus implicitly teaching a wash water inflow portion connected to the first water supply line; the portion of 176 downstream from the connection point is interpreted as a second water supply line, thus implicitly teaching a wash water supply portion connected to the dissolving unit via the second water supply line; and a portion between the connection point and 184 is interpreted as an auxiliary drain connected to the wash water inflow portion and configured to discharge the wash water in the water supply line (Fig. 1). Lincoln does not disclose the structural arrangement of the pressure regulating unit (180) or that the pressure regulating unit (180) discharges the wash water when the pressure in the water supply line equals or exceeds a set pressure. 
Fidelman teaches a pressure regulating unit (pressure relief valve 10, Fig. 1) placed in the water supply line and configured to supply water to the washing machine and discharge water in the water supply line when the pressure in the water supply line equals or exceeds a set pressure (col. 3 lines 59-65). Fidelman further teaches that the pressure regulating unit (10, Fig. 2) comprises a wash water inflow portion (coupling member23) connected to a first water supply line (17); a wash water supply portion (25) connected to a second water supply line (12); an auxiliary drain (14) connected to the wash water inflow portion (via 33 and 32), configured to discharge water in the water supply line (Fig. 1); a first body portion (T-housing 22) adjacent to the wash water inflow portion and on one side of the wash water supply portion (Fig. 2) and having a first flow path portion (channel formed inside 22) connected to the wash water inflow portion and 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the pressure regulating unit taught by Fidelman for the pressure regulating unit disclosed by Lincoln for the predictable result of controlling the water flow to prevent high pressure conditions in the water supply line, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation for doing so would be to provide pressure controlling means in a simple and cost effective manner.
Regarding claim 15, Fidelman does not teach a gasket arranged between the first body portion and an inner surface of the accommodating portion. Lincoln teaches coupling (230) comprising a sleeve (232) having a threaded portion (246), a body (234), and a gasket (244) arranged between the sleeve and the body (Fig. 7, col. 12, 1-18). 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the pressure regulating unit of Fidelman with the gasket of Lincoln for the predictable result of providing sealing connection 
Regarding claim 16, Fidelman teaches an elevating member (ball 29) in the regulated flow path portion (27 below 30), configured to shield the first flow path portion and the regulated flow path portion (via sealing against 30, Fig. 2, col. 3 lines 55-60). In the arrangement taught by Fidelman, a cross-sectional area of the regulated flow path portion (27 below 30) is larger than a cross-sectional area of the first flow path portion (first flow path portion narrows at 30 to be sealed by 29, Fig. 2). 
Regarding claims 17 and 23, Fidelman teaches an elastic member (31) supporting the elevating member (29, Fig. 2). The elastic member taught by Fidelman appears to be in the lower portion of the first body portion, when the first body portion and the second body portion are coupled together. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the elastic member in the second flow path portion, since it has been held that the rearranging 
Regarding claim 18, in the arrangement taught by Fidelman, the inner surface of the wall of 32 is interpreted as the claimed vertical guide portion in the second flow path portion, in the broadest reasonable interpretation.
Regarding claim 21, in the arrangement of Fidelman, the cross-sectional area of the regulated flow path portion (27 below 30) is larger than the cross-sectional area of the first flow path portion (first flow path portion narrows at seat 30 to be sealed by the elevating member 29, Fig. 2), the cross-sectional area of the elevating member (29) is smaller than the cross-sectional area of the regulated flow path portion, as claimed ((ball 29 is movable inside 27, Fig. 2), and is larger than the cross-sectional area of the first flow path portion (first flow path portion narrows at seat 30 to be sealed by the elevating member 29, Fig. 2).
Regarding claim 24, Fidelman teaches that the first body portion (22) has a tubular shape (Fig. 2), that the first flow path portion (channel in vertical portion of 27 above 30) and the regulated flow path portion (channel in vertical portion of 27 below 30) are on or along a same central axis (Fig. 2).
Regarding claim 25, Fidelman teaches that the second body portion (32) has a tubular shape (Fig. 2).
Regarding claim 26, Fidelman teaches that the accommodating portion (33) has a shape corresponding to an outside surface of the first body portion (the lower end of 
Regarding claim 27, Fidelman teaches a fixing unit (threaded portion) inside the accommodating portion (33, Fig. 2).
Regarding claim 29, the fixing unit (threaded connection) taught by Fidelman is interpreted as having an insertion path (for inserting end of the treaded portion) and a rotation path (for threading), in the broadest reasonable interpretation.
Regarding claim 30, the surface between the edge of the distal end of the housing and the distal portion of the thread in the fixing unit (33) taught by Fidelman is interpreted as the claimed insertion path having an opening extending along an inner surface of the second body portion, and the threaded portion of 33 is interpreted as the rotation path comprising a groove extending a set length (diameter) along a circumference of the second body portion at an end of the insertion path, in the broadest reasonable interpretation.
Regarding claim 31, in the arrangement taught by Fidelman, the first body portion and the second body portion have threaded coupling means (33), and are capable of being coupled by rotating after aligning a fixing protrusion (thread) on an outside surface .
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lincoln et al. (US 5,765,403), hereinafter Lincoln, Fidelman (US 5,279,319), hereinafter Fidelman, and Pareja (US 4,171,708), hereinafter Pareja.
The reliance of Lincoln and Fidelman is set forth supra.
Regarding claim 15, Fidelman teaches that the pressure regulating unit (10) includes a seat (30, Fig. 2). Fidelman does not teach a gasket arranged between the first body portion and an inner surface of the accommodating portion. Pareja teaches a pressure-regulating valve (Fig. 4) comprising a gasket (41, e.g. col. 4 lines 7-10), also inner seals (36, 38) in the threaded coupling portion (nuts 35, 37, Fig. 5). 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the pressure regulating unit of Fidelman with the gasket and seals of Pareja for the predictable result of providing for sealing connections between the water bearing components of the valve, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The gaskets are well known in the art, as taught by Pareja; and one of ordinary skill in the art would consider inclusion of the gasket for the reasons of eliminating leaks. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more .
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lincoln et al. (US 5,765,403), hereinafter Lincoln, Fidelman (US 5,279,319), hereinafter Fidelman, and Gumm (EP 0416709 A1), hereinafter Gumm.
The reliance of Lincoln and Fidelman is set forth supra.
Regarding claim 22, in the arrangement taught by Fidelman, the upper portion of the elevating member (29) extending towards the first flow path portion is interpreted as the claimed upper guide, in the broadest reasonable interpretation. Further, Gumm teaches a valve arrangement for the domestic appliances (Fig. 1, Abstract, para 11) comprising an elevating member (31, 32) including a guide (31) extending towards the flow passage that is being opened/closed by the wider portion of the elevating member (Fig. 1). it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the elevating member with the guide extending towards the upstream flow passage, with no change in respective function, to yield the same and predictable result of closing the flow passage, absent any secondary considerations or showing of criticality of such shapes. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. The motivation for doing so would be to provide improved movement of the elevating member during closing of the flow passage. In the pressure regulating unit of Fidelman modified with the guide extending towards the upstream flow passage taught by Gumm, the guide is an upper guide extending towards the first flow path portion, as claimed.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lincoln et al. (US 5,765,403), hereinafter Lincoln, Fidelman (US 5,279,319), hereinafter Fidelman, and Johnson et al. (US 3,971,540), hereinafter Johnson.
The reliance of Lincoln and Fidelman is set forth supra.
Regarding claim 28, Fidelman does not teach two or more fixing units spaced apart from each other at a set distance along a circumference of the second flow path portion. Johnson teaches a valve assembly (e.g. Fig. 2) for an appliance (e.g. Abstract) comprising threaded connections (threads 104, 92, Fig. 2). In Fig. 2, the threaded connections 92 and 104 are shown as having threads that are less than one turn along a circumference of the threaded connection. The disclosed configuration is interpreted as the threaded connections having two or more fixing units spaced apart from each other at a set distance along a circumference of the threaded portions. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the threaded configuration having interrupted threads with length of less than one turn along the circumference of the threaded connection, as taught by Johnson for the thread configuration disclosed by Fidelman for the predictable result of forming a threadable connection between two elements, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143.
Claim(s) 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lincoln et al. (US 5,765,403), hereinafter Lincoln, Fidelman (US 5,279,319), hereinafter Fidelman, Beswick Engineering (https://www.beswick.com/wp-content/uploads/2018/12/Basics_of_Quick_Disconnect_170315.pdf, a copy is attached to this Office action), hereinafter Beswick, and Haltmayer et al. (US 2014/0261583 A1), hereinafter Haltmayer.
The reliance of Lincoln and Fidelman is set forth supra.
Regarding claims 29-31, as an alternative interpretation of the claimed structural arrangement of the fixing unit having an insertion path comprising a groove or opening extending along an inner surface of the second body portion and a rotation path comprising a groove or opening extending a set length along a circumference of the second body portion at an end of the insertion path (claims 29 and 30), and the first body portion coupled with the second body portion by rotating after aligning a fixing protrusion on an outside surface of the first body portion with the insertion path, and then inserting the fixing protrusion by the set length in the insertion path (claim 32) as being a “bayonet type” connection, as evidenced by Beswick (Fig. on. p. 4), such coupling configuration is well known in the art. For example, Haltmayer teaches a connecting means of the supply hose for a washing machine (Fig. 1) comprising a connection element that can be a rotatably supported union nut with a threaded connection or a bayonet closure (paras 19 and 39).
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the connecting means having a bayonet connection taught by Haltmayer for the threaded connection taught by Fidelman for the predictable result of coupling two conduits, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP .
Claim(s) 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lincoln et al. (US 5,765,403), hereinafter Lincoln, Fidelman (US 5,279,319), hereinafter Fidelman, and Hwang (US 2015/0128659 A1), hereinafter Hwang.
The reliance of Lincoln and Fidelman is set forth supra.
Regarding claims 32 and 33, Fidelman teaches fastening portions on the outer surface of the first body portion and on the inner surface of the second body portion, aligned with and/or facing each other (threaded together when coupled, Fig. 2). Fidelman does not teach the fastening portions on outer surfaces of the first body portion and the second body portion. Hwang teaches a washing machine (Fig. 1) comprising a water supplying arrangement (10, Figs. 8) including a first body portion (300); a second body portion (700), and fastening portions on outer surfaces of the first body portion and the second body portion, aligned with and/or facing each other (Fig. 8, para 60), and that one of the fastening portions comprises a hole (hole for bolt on 700, para 60), and the other of the fastening portions comprises a groove or hole with a set depth (350, Fig. 3).
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the fastening means taught by Hwang for fastening means taught by Fidelman for the predictable result of connecting two body portions together, since the number of rationales identified by Supreme Court in KSR to . 
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichiyama et al. (WO 2017/018143 A1, Machine English translation is attached to this Office action), hereinafter Ichiyama, Sakamoto et al. (WO 2010/055701 A1), hereinafter Sakamoto, Hasan-Reisoglu (WO 03/023121 A1), hereinafter Hasan-Reisoglu, and Fidelman (US 5,279,319), hereinafter Fidelman.
Regarding claim 34, Ichiyama discloses a washing machine (e.g. Fig. 2) comprising a cabinet (21); an outer basket (22) in the cabinet and configured to accommodate wash water; an inner basket (23) in the outer basket and configured to accommodate laundry; a water supply valve unit (40, Fig. 2, 35, Fig. 15) in the cabinet and connected to an external water supply source (via 100) to receive wash water; the micro-bubble generator (e.g. 50, Fig. 3) configured to receive wash water, generate micro-bubbles in the wash water, and supply the wash water containing the micro-bubbles to a washing machine (para 19); and a control unit (control device) configured to control components of the washing machine, including the water supply valve unit (e.g. para 19) to supply the wash water to the micro-bubble generator during a rinsing process (para 61). Ichiyama discloses that the micro-bubble generator (50, Fig. 3) comprises a unit (51) configured to receive the wash water with dissolved air (via 41, para 45); a nozzle unit (52) configured to receive the wash water, generate the micro-bubbles (paras 39, 46), and discharge the wash water including the micro-bubbles into the washing machine (via 42, 31); and a pressure regulating unit (pressure is regulated via 44, 45, para 33, also flow regulating valve 80, Fig. 14). 
Ichiyama discloses that the micro-bubble generator generates bubbles via cavitation method, but that the principle of generation of fine bubbles due to fine bubble generator 50 is not limited to cavitation method (para 39). Ichiyama does not disclose that the unit (51) is configured to mix gas into the wash water. Sakamoto teaches a micro-bubble generator (21, Fig. 39 ) that can be used with a washing machine (Fig. 24) comprising a dissolving unit (22) configured to receive the wash water and mix or dissolve gas (via nozzle passage 226) into the wash water; a nozzle unit (256) configured to receive the wash water having the gas mixed or dissolved therein from the dissolving unit, generate the micro-bubbles (via cavitation effect due to expanded flow passage), and discharge the wash water including the micro-bubbles. 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the micro-bubble generator of Ichiyama with the nozzle passage of Sakamoto for the predictable result of introducing additional air during flow of wash water through the dissolving unit (venturi effect), since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The micro-bubble generators comprising dissolving unit configured to receive the wash water and air for mixing are known in the art, as taught by Sakamoto; and one of ordinary skill in the art would consider inclusion of the nozzle passage in the unit of Ichiyama for the reasons of increasing generation of bubbles. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions.” Thus the 
Ichiyama discloses that the bubble generator can generate micro‐bubbles by the water pressure supplied from the tap (para 62), that if the pressure of supplied liquid exceeds a predetermined pressure, the valve body 80 restricts the flow of the liquid passing through the flow regulator 80 (Fig. 14, para 89), and that the water supply line (100) may supply water to the detergent dispenser, softener dispenser, and the micro-bubble generator (Fig. 15). Ichiyama does not disclose a pressure regulating unit in the water supply line configured to supply the wash water to the dissolving unit and discharge the wash water in the water supply line when the pressure in the water supply line equals or exceeds a set pressure. Hasan-Reisoglu teaches a washing machine (23, Fig. 1) comprising a dosing unit (2) to supply the wash water containing detergents to a washing machine, a water supply line (21) configured to supply the wash water to the dosing unit, and a pressure regulating unit (16) for regulating the undesired water pressure changes and discharging the undesired water (e.g. Figs. 1, 2, 4a, Abstract, p. 3 lines 22-23).
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the micro-bubble generator of Ichiyama with the pressure regulating unit in the water supply line taught by Hasan-Reisoglu for the predictable result of preventing exceeding pressure of washing water in the water lines of the washing machine, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). Having the pressure regulating unit in the water supply line is known in the art, as taught by 
Hasan-Reisoglu teaches that the pressure regulating unit (16, e.g. Fig. 4b, p. 4) includes a wash water inflow portion (17) connected to the first water supply line; a wash water supply portion (18) connected to the dosing unit via the second water supply line; an auxiliary drain (via 19) connected to the wash water inflow portion, configured to discharge the wash water in the water supply line (directly to the dub); a first body portion (36) adjacent to the wash water inflow portion and on one side of the wash water supply portion and having a first flow path portion connected to the wash water inflow portion and the wash water supply portion; and a flow path portion (between 36 and 20) connected to the first flow path portion (via 36); a second body portion having an accommodating portion (20), and a second flow path portion (19) between the accommodating portion and the auxiliary drain (Fig. 1). Hasan-Reisoglu does not teach that the flow path between 36 and 20 is a regulated flow path connected to an inner central region of the first flow path portion; and that the accommodating portion accommodates a lower portion of the first body portion, an inner central region, and a second flow path portion in the inner central region.
Fidelman teaches a pressure regulating unit (pressure relief valve 10, Fig. 1) placed in the water supply line and configured to supply water to the washing machine 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the pressure regulating unit taught by Fidelman for the pressure regulating unit taught by Hasan-Reisoglu for the predictable result of controlling water flow to prevent high pressure conditions in the water supply line, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA GRAF/Examiner, Art Unit 1711